IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00107-CR

JOHN TREMAINE JONES,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee


                            From the 66th District Court
                                Hill County, Texas
                               Trial Court No. 39,241


                                       ORDER

       The reporter’s record in this appeal was filed on July 19, 2017. State’s Exhibit 2,

the in-car video, was not included in the reporter’s record.

       Accordingly, the reporter is ordered to obtain State’s Exhibit 2 from the trial court

clerk, prepare a copy of the exhibit, and file the copy of the exhibit with this Court as a

supplemental reporter’s record within 14 days from the date of this Order. See TEX. R.

APP. P. 34.6(d); (g)(1). If for any reason the exhibit cannot be copied, the reporter is

ordered to contact the Clerk of this Court within 7 days from the date of this Order.

                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed April 4, 2018
Jones v. State                         Page 2